Citation Nr: 1716990	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-33 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease with vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

In April 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  An opinion was received in September 2016 and, that same month, the Board provided the Veteran and his representative with the opinion.  In response, his representative submitted written argument and additional evidence in November 2016, along with a waiver of agency of original jurisdiction (AOJ) consideration.

In response to the additional evidence and argument, the Board requested an addendum opinion from VHA in February 2017.  See 38 C.F.R. § 20.901.  An opinion was received in March 2017 and, that same month, the Board provided the Veteran with the VHA addendum.  In response, his representative submitted written argument in May 2017.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure from artillery fire are credible and consistent with the circumstances of his service.

2.  The Veteran's right ear hearing loss began in and has persisted since service.

3.  The Veteran's Meniere's disease with vertigo is not related to his military noise exposure or other in-service disease or injury and is not caused or aggravated by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for Meniere's disease with vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was accomplished in a September 2010 letter.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in September 2011, and VHA opinions were obtained in September 2016 and March 2017.  Moreover, his lay statements, including his November 2015 testimony, are of record.

He has not been alleged that VA failed to fulfill its duty notify or assist in the development of his claim.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where symptoms are capable of observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, including organic diseases of the nervous system such as hearing loss or Meniere's disease, manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Although hearing thresholds may demonstrate some level of hearing loss under Hensley, a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In his July 2010 claim, the Veteran claimed entitlement to service connection for hearing loss and Meniere's disease with vertigo as a result of noise exposure, including his duties with an artillery unit.  He reported using of the two largest Howitzer's in the Army.  He also reported hearing problems in service, and that those problems were confirmed by private audiograms through his employer beginning in 1987 and continuing to the present.  Service connection for tinnitus was granted in the October 2011 rating decision on appeal, and a February 2014 rating decision granted service connection for left ear hearing loss.

The Veteran's DD-214 reflects that his military occupational specialty was cannon crew member.

The Veteran is competent to report in-service noise exposure; that he experienced increasing hearing problems following active service; and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  His reports of in-service noise exposure are credible and consistent with the type and circumstances of his military service, to include his duties as a cannon crew member.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, exposure to noise during military service is established.

Furthermore, the Veteran has current diagnoses of Meniere's disease and right ear hearing loss.  The September 2011 VA examination and his private treatment records reflect a diagnosis of Meniere's disease.  With regard to right ear hearing loss, the September 2011 VA audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
5
15
35

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear.  These results do not meet VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  However, in connection with his July 2010 claim, he submitted a January 2010 private audiogram which revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
20
-
40

The treatment record noted a history of noise exposure and diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.

Although a hearing loss disability as defined by 38 C.F.R. § 3.385 was not demonstrated during the appeal period stemming from the July 2010 claim, the Board is nevertheless cognizant of the Court's holding in Romanowsky v. Shinseki that, when the record contains a recent diagnoses of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnoses is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  26 Vet. App. 389, 321 (2013).  Given that the January 2010 audiogram is more contemporaneous to when the Veteran filed his claim in July 2010 than the September 2011 VA examination, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that a present right ear hearing loss has been demonstrated under 38 C.F.R. § 3.385.  38 C.F.R. §§ 3.102, 4.7 (2016).  Therefore, the remaining inquiry is whether Meniere's disease and right ear hearing loss are related to his military service or his service-connected disabilities.

The Veteran's service treatment records contain three audiograms.  His April 1983 entrance examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
10
10

A January 1984 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
0
25

His July 1986 discharge examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
5
20

As noted above, the Veteran submitted a January 2010 private audiogram that noted a history of noise exposure and diagnosed him with high frequency sensorineural hearing loss bilaterally.  In January 2010, he was also evaluated for a history of nausea and vomiting three years prior as well as episodes of some side-to-side movement of things in his visual fields.  There were no signs of rotational vertigo.  There was an assessment of nausea and vomiting, as well as possible vertigo.  Further testing was order.  In February 2010, following electronystagmography testing, the Veteran was diagnosed with intermittent vertigo and tinnitus, likely Meniere's.

In October 2010, Dr. T.O. opined that the Veteran's hearing loss and tinnitus was as likely as not a result of his military noise exposure.

In September 2011, the Veteran underwent VA examinations.  With regard to his hearing loss, the examiner noted his report of hearing problems and tinnitus since service.  The examiner noted mild hearing loss in the right ear at 6000 Hertz during his April 1983 entrance examination; however, the examiner noted that his subsequent service audiograms demonstrated that right ear hearing loss had improved.  The examiner stated that the Veteran had a hearing loss disability that preexisted service and that had actually improved.

With regard to the Veteran's diagnosis of Meniere's disease/endolymphatic hydrops, the examiner noted an onset of 2005 and opined that, based upon his reported history, physical examination, and review of his service and private medical records, it was less likely than not that the Veteran's Meniere's disease was related to his military service.  Initially, the examiner noted that Meniere's disease had its onset in 2005, nineteen years after discharge.  Furthermore, the examiner reasoned that the proposed etiology for Meniere's disease in medical literature did not include noise exposure.

In January 2012, the Veteran submitted private treatment records, as well as a medical opinion from Dr. D.B.  An April 2011 treatment record noted his complaint of vertigo, flu-like symptoms, including nausea and dizziness.  After reviewing the circumstances of his episodes, the treatment provider diagnosed him with probable bilateral endolymphatic hydrops.  A June 2011 private treatment record noted that electronystagmography testing confirmed bilateral endolymphatic hydrops.  In December 2011, Dr. D.B. opined that the Veteran's noise exposure and acoustic trauma from artillery noise could cause his Meniere's disease/endolymphatic hydrops.

In June 2012, Dr. T.O. opined that the Veteran's hearing loss and tinnitus were as likely as not a result of his military noise exposure.  Dr. T.O. reasoned that he had a history of noise exposure in service, and that studies had shown that repeated exposure to noise could cause hearing loss and tinnitus.

In July 2012, Dr. D.B. opined that the Veteran's hearing loss and tinnitus was as likely as not a result of his military noise exposure.

During the November 2015 hearing, the Veteran reported episodes of dizziness and lightheadedness in service after being exposure to cannon fire.  He reported being diagnosed with Meniere's disease in 2005, but that he started experiencing the associated problems approximately five years prior in the early 2000s.

In February 2016, the Veteran submitted another opinion from Dr. D.B.  The doctor noted the history of in-service noise exposure and opined that such exposure was at least as likely as not the cause of his Meniere's disease/endolymphatic hydrops, hearing loss, tinnitus, and motion intolerance.

In April 2016, the Board requested a VHA opinion to address whether the Veteran's Meniere's disease was related to his military service or his tinnitus or hearing loss.  In September 2016, an opinion was provided.  The opinion provider noted that the Veteran's diagnosis of Meniere's disease eleven years prior.  The opinion provider noted that he practiced otolaryngology for thirty five years, that he had diagnosed and treated many patients with Meniere's disease, and that his opinion was based on training, professional experience, and current medical literature.

The opinion provider noted that the etiology of Meniere's disease was unknown that the most accepted probable cause was inner ear fluid pressure build-up, and that the inner ear fluid was used for both balance and hearing.  The opinion provider noted the symptoms associated with a classic "attack" of Meniere's disease, and stated that he was unaware of any data showing that noise induced hearing loss was a cause or contributing factor to Meniere's disease.  Instead, the hearing loss associated with Meniere's disease was directly caused by the disease, not the other way around.

Thus, the opinion provider concluded that the Veteran's Meniere's disease was less likely than not related to his active military service, to include any acoustic trauma.  Moreover, the opinion provider concluded that the Veteran's service-connected hearing loss and tinnitus did not aggravate his Meniere's disease.

In November 2016, the Veteran and his representative responded to the September 2016 VHA opinion.  He challenged the conclusion by submitting an article discussing the relationship between noise-induced hearing loss and vestibular dysfunction, including Meniere's disease.  In the article, the authors argue that the medical literature and their clinical findings "suggest that the relationship between vestibular dysfunction and exposure to hazardous noise may be more than coincidental."  Ben I. Nageris, et al., Noise-Induced Vestibular Dysfunction, Noise and Health, Oct.-Dec. 2000, 45-48.  Later in the article, the authors state that "[t]he cumulative clinical, epidemiological and laboratory data over the last decade indicate that there may be a direct link between [noise-induced hearing loss] and vestibular disorder."  Id.  The Veteran argued that the article coupled with Dr. D.B.'s February 2016 opinion placed the evidence in relative equipoise.

In March 2017, the Board requested an addendum opinion from the September 2016 VHA opinion provider.  The opinion provider noted that hazardous noise exposure was a common occurrence in our society and that noise-induced sensorineural hearing loss was far too frequent.  The opinion provider noted that original ideas had been adjusted over the years as new mechanisms were reported.  The opinion provider noted that the cause of hearing loss was likely never a single factor, as was a very complex process.

However, with regard to Meniere's disease, the opinion provider noted that the cause had never been proven with a greater than 50 percent degree of medical certainty.  The opinion provider noted that there were many theories on the cause, as evidenced by the fact that there is no agreed-upon way to treat the disease.  Concerning the article submitted by the Veteran, the opinion provider noted that it was a report of six patients and that, while the report discussed basic science and population science findings that may link noise exposure to balance problems, it was hard to assigned a direct cause because the problems were reported in eight people out of group of 1800, and such an occurrence was so low that it was difficulty to assign blame.  The opinion provider noted that the authors repeatedly stated that there was a "possible" cause and effect relationship between noise and vestibular damage, but that it was difficult to reach a definitive conclusion.  Thus, the opinion provider concluded that it was less likely than not that the Veteran's Meniere's disease was caused by or related to his in-service noise exposure, and that it was less likely than not that his Meniere's disease was caused or aggravated by his service-connected hearing loss and/or tinnitus.

Based on the evidence of record, the Board finds that service connection for right ear hearing loss is warranted.  Initially, despite the September 2011 VA examination conclusion that right ear hearing loss preexisted service, because his audiometric results fails to demonstrate a hearing loss disability as defined by 38 C.F.R. § 3.385, the Board finds that the Veteran was in fact sound upon entrance into active service.  See McKinney v. McDonald, supra.  Furthermore, there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms associated with right ear hearing loss from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding his assertions of continuous symptoms of hearing loss since active duty, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See Layno, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, he is competent to state that he began to experience hearing difficulties during active duty and that these symptoms have continued since then.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of hearing difficulties during active duty service, as well as a continuity of symptoms since then, are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he had difficulties hearing after being around artillery fire in service and that these symptoms have continued to this very day.  Finally, there is no evidence in the record indicating that these statements are not credible.

The Board finds the September 2011 VA examination report and opinion is inadequate.  Specifically, while the examiner concluded that the Veteran's hearing loss preexisted service, as indicated above, such a conclusion is in conflict with the Court's holding in McKinney.  Moreover, the examiner failed to address the upward shift at 4000 Hertz evidence by his three in-service audiograms, including the January 1984 audiogram demonstrating some level of hearing loss under Hensley, supra.

In sum, the Veteran has consistently provided competent and credible evidence that he experienced continuous symptoms of hearing difficulties since his military service, and the Board finds no reason to question the veracity of such statements.  See Layno, supra; Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to his in-service noise exposure, are entitled to significant probative weight.  Thus, the evidence of record is, at the very least, in relative equipoise. Therefore, after resolving all reasonable doubt in favor of the Veteran's the Board find that service connection is warranted for right ear hearing loss.  38 C.F.R. § 3.102.

However, the Board finds that the preponderance of the evidence is against the claim for service connection for Meniere's disease.  The September 2016 and March 2017 VHA opinions are the most probative evidence of record.  The opinion provider is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinions reflect consideration of the Veteran's history, to include his reports of in-service noise exposure and onset of symptoms, the objective findings, and the applicable medical treatise evidence of record, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  

Conversely, with regard to Dr. D.B.'s December 2011 opinion, the Board finds that such is too speculative in nature to resolve the issue before the Board.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Furthermore, in both the December 2011 and the February 2016 opinions, Dr. D.B. did not provide an adequate rationale to support his conclusions.  See Nieves-Rodriguez, supra.

With regard to the article submitted by the Veteran in November 2016, the article does not contain information specific to his Meniere's disease with vertigo and, hence, is not dispositive of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The Board has considered the Veteran's contention that there is a relationship between his military noise exposure and his Meniere's disease, as well as his argument for a secondary relationship between Meniere's disease and his service-connected hearing loss and tinnitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  A lay person's competency to address such matters is determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this regard, while the Veteran's statements are competent to describe the onset and circumstances of his Meniere's disease with vertigo, as the question of causation and/or aggravation of Meniere's disease with vertigo involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, addressing the etiology of Meniere's disease with vertigo or whether a particular disorder aggravated it beyond its natural progression requires knowledge of internal processes of the body and the interrelationship between two disorders.  As such, the question of causation or aggravation in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Although disabilities of the nervous system, including Meniere's disease, are subject to presumptive service connection, service connection would not be warranted unless the disability manifested to a compensable degree within a year of the Veteran's release from active service in July 1986, or if he exhibited a continuity of symptomatology since that time.

In this case, there is no evidence of Meniere's disease manifested to a compensable degree within one year from discharge.  Furthermore, the Board finds that there has not been a credible showing of a continuity of symptomatology since service.  The January 2010 private treatment record notes that his first episode of nausea and vomiting was three years prior.  During his September 2011 VA examination and the February 2015 hearing, the Veteran stated that Meniere's disease was diagnosed in 2005, and during the hearing, he reported that his symptoms had begun roughly five years prior to that in the early 2000s.  

In conclusion, the weight of the evidence is against finding a link between the Veteran's military service or his service-connected disabilities and his Meniere's disease with vertigo.  Reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for Meniere's disease with vertigo is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


